                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                             Civil Action No. 7:17-cv-223-FL

EDGE-WORKS MANUFACTURING
COMPANY, a North Carolina corporation,
      Plaintiff,
v.                                                             ORDER
HSG, LLC, a North Carolina limited liability
company,
      Defendant.



        Before the Court is Plaintiff’s Motion to Lift Stay and Amend Case Management Order

(“Motion”). On April 30, 2018, the Court stayed the instant action pending the resolution of

United States Patent and Trademark Office’s (“USPTO”) reexamination of the only patent at

issue (DE 48) (“Stay Order”). Having reviewed the Certificate of Reexamination filed by

Plaintiff with its Motion, the Court finds that the reexamination proceeding has been dismissed

and the validity of the patent at issue has been confirmed by the USPTO. Accordingly, the Court

hereby ORDERS as follows:

1. Plaintiff’s Motion is hereby GRANTED and the Court’s prior Stay Order is vacated.

2. The parties are DIRECTED to confer and file, within twenty-one (21) days of this Order, a

     proposed revised case management order. If the parties are unable to agree, alternative

     proposals may be submitted wherein a request for Rule 16 conference may be included.

     SO ORDERED, this the 29th day of November, 2018.

                                            ____________________________________
                                            HON. LOUISE W. FLANAGAN
                                            UNITED STATES DISTRICT COURT JUDGE



                                                                                             1
